Citation Nr: 1828583	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a back disability, (claimed as a back-cervical spine injury).

3.  Entitlement to increases in the ((30 percent prior to March 23, 2016 and 50 percent from that date) staged ratings assigned for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.  This case is before the Board of Veterans'Appeals (Board) on appeal from a November 2013 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right shoulder and back/cervical spine disabilities and assigned a 20 percent rating for PTSD effective March 4, 2013.  An April 2016 interim rating decision increased the rating for PTSD to 50 percent (also effective March 23, 2016).  At his request the Veteran was scheduled for a hearing before the Board; he withdrew the hearing request prior to the June 2017 hearing date. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to satisfy VA's duty to assist the Veteran.  At the August 2015 DRO hearing the Veteran stated that he receives Social Security (SSA) disability benefits.  His claims file does not include any SSA records (and does not reflect that they were sought).  SSA records are constructively of the record, and medical records considered in connection with an SSA disability determination may be pertinent and must be sought.

The Veteran alleges that he sustained a cervical spine/back injury when a muzzle blast from artillery fire knocked him down in 1969.  He also relates that he carried heavy packs in service.  His service treatment records (STRs), are silent for complaints, treatment, findings, or diagnosis pertaining to a cervical spine/back injury.  Considering that the Veteran served in combat, it may be accepted as factual that during service he sustained an injury in a fall caused by an artillery muzzle blast.  He has not been afforded a VA examination to determine the etiology of his cervical spine/back disability.  Private treatment records show a persistent back condition, but there does not appear to be a clear diagnosis.  In light of his contentions and the state of the medical evidence, an examination to secure a medical opinion regarding the etiology of his cervical spine/back disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, in the representative's April 2018 written argument, a claim for a TDIU rating was raised. The Veteran claims that he is unable to work due to his service-connected PTSD.  Accordingly, the matter of entitlement to a TDIU rating in the context of the increased rating claim must be fully developed and adjudicated.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for his right shoulder, cervical spine/back and PTSD disabilities, and to provide authorizations for VA to obtain updated, to the present, records of any such private evaluations or treatment.  The AOJ should secure for the record complete clinical records (any not already associated with the record) of the evaluations and treatment from all providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should secure from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and the complete medical records considered in connection with such determination.  If such records are unavailable, it should be so noted in the record with explanation (e.g., the records were lost or destroyed).

3.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the likely etiology of his cervical spine/back disability, and specifically whether or not it is directly related to (was incurred during) his active service/to include as due to activities/injuries therein.  The Veteran's record must be reviewed by the examiner in conjunction with this examination.  Based on review of the record and examination of the Veteran, the examiner should:

(a) Identify (by diagnosis) each cervical spine/back disability entity found/or shown by the record during the pendency of the instant claim. 

(b) Identify the likely etiology for each cervical spine/back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability was incurred in service, to include as due to a fall or carrying heavy packs?

(c) If the opinion is to the effect that a current cervical spine/back disability was not incurred in service, please identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

4.  The AOJ should then fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating (raised in the context of the claim for increases of the ratings for PTSD).  He must assist in the matter by providing the necessary information and completing the application form.  If TDIU is denied, the Veteran should be so advised, and advised of his appellate rights.  If he then files a notice of disagreement, and a substantive appeal after a statement of the case (SOC) is issued, the matter should be returned to the Board.  He should be advised that this matter will be fully before the Board only if he timely perfects an appeal of an adverse AOJ determination on the matter.

5.  The AOJ should then review the record, and readjudicate the matters on appeal.  If any remains denied, the RO should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

